Citation Nr: 0125755	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  97-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder, including disc space 
narrowing of L4-L5 and L5-S1 with osteophytes.

2.  Entitlement to an initial compensable evaluation for 
right leg varicose vein stripping scars.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral pain syndrome.

5.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral pain syndrome.

6.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus, with exostosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for each of the disabilities listed above.

The veteran's claims on appeal initially included the issues 
of entitlement to an initial compensable evaluation for 
residuals of a left fourth finger fracture and service 
connection for hearing loss, a left foot contusion, and right 
lower leg strain.  However, he withdrew those issues from 
appellate consideration during his April 1999 VA Travel Board 
hearing.  See 38 C.F.R. § 20.204 (2000).  The veteran's 
representative did raise the issue of a compensable 
evaluation for residuals of a left fourth finger fracture in 
its August 2001 brief, and this matter is referred back to 
the RO for appropriate action.

The claims presently on appeal were remanded back to the RO 
in a June 1999 Board decision.  In that decision, the Board 
also reached dispositions on the issues of entitlement to 
service connection for residuals of a left ankle sprain and 
entitlement to an initial compensable evaluation for 
posterior uveitis and atypical retinopathy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbar spine is productive of flexion not 
limited to more than 80 degrees and extension not limited to 
more than 35 degrees; moreover, there is no evidence of 
radiculopathy or effects of pain on motion and functional 
impairment.

3.  The veteran's right leg varicose vein stripping scars are 
not productive of limitation of functioning, tenderness, poor 
nourishment, or repeated ulceration; moreover, there is no 
evidence of current varicose veins.

4.  The veteran's hemorrhoids, which are both internal and 
external, are no more than moderate in degree, with no 
objective evidence of bleeding.

5.  The veteran's right knee disorder is productive of 
minimal limitation of motion with pain and crepitus without 
laxity or effusion.  

6.  The veteran's left knee disorder is productive of minimal 
limitation of motion, with pain and crepitus without laxity 
or effusion.  

7.  The veteran's right hallux valgus deformity is productive 
of moderate symptoms and more nearly approximates the 
criteria related to injuries.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a low back disorder, including disc space 
narrowing of L4-L5 and L5-S1 with osteophytes, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5293 (2000); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an initial compensable evaluation for 
right leg varicose vein stripping scars have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7805 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7336 (2000); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

4.  The criteria for an initial 10 percent evaluation for 
right knee patellofemoral pain syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5257 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

5.  The criteria for an initial 10 percent evaluation for 
left knee patellofemoral pain syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5257 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

6.  The criteria for an initial 10 percent evaluation for 
right foot hallux valgus, with exostosis, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Codes 5280, 
5284 (2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  This recently enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VA has also 
revised the provisions of 38 C.F.R. § 3.159, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a), the second sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this final rule apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  The amendment to 
38 CFR 3.156(a), the second sentence of 38 CFR 3.159(c), and 
38 CFR 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
However, these latter regulations concern claims involving 
new and material evidence and not rating claims.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  The VA also has a duty to assist the veteran in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of the VA; and 
any other relevant records held by any Federal department or 
agency identified by the veteran.  If the VA is unable to 
obtain records identified by the veteran, the VA must notify 
him of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  Also, in 
the case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A (West 1991 & Supp. 2001).  These provisions 
apply to all claims filed on or after the date of enactment 
of the statute, or filed before the date of enactment and not 
yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, __ Vet. App. __ 
(Apr. 27, 2001) (per curiam order).
 
After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new laws and regulations.  In 
regard to each of these claims, the RO has afforded the 
veteran a thorough VA examination, and there is no indication 
of additional medical evidence, such as outpatient treatment 
records, that have not been obtained by the RO to date.  The 
Board also finds that, in its February 1997 Statement of the 
Case and its February 2001 Supplemental Statement of the 
Case, the RO duly informed the veteran of the type of 
evidence needed to support his claims on appeal.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has apparently not 
informed him of the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at the present time is appropriate.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  


II.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder, including disc space 
narrowing of L4-L5 and L5-S1 with osteophytes

In the appealed January 1997 rating decision, the RO granted 
service connection for a low back disorder and assigned a 10 
percent evaluation, effective from March 1996 (the month 
following the veteran's discharge from service).  The RO 
based this initial evaluation on the results of a December 
1996 VA orthopedic examination, during which the veteran 
reported low back pain that was not radicular in nature and 
improved with rest.  The examination revealed normal lumbar 
lordosis, with no scoliotic deformity.  Range of motion 
testing revealed flexion to 80 degrees, extension to 35 
degrees, bilateral bending to 45 degrees, and negative 
straight leg raising and Faber's.  No neurological 
abnormalities of the lower extremities were noted.  The 
diagnosis was muscular low back strain.

During his April 1999 VA Travel Board hearing, the veteran 
reported low back pain, with "good days" and "bad days."  
The veteran also reported that, to the extent possible, he 
tried to work around rather than aggravate the back when at 
his place of employment.  Additionally, he stated that it 
typically took several days for the back to recover after 
episodes of aggravation and that such episodes occurred 
approximately once a month.  The use of Motrin for back pain 
was reported as well.  

During a June 2000 VA feet examination, the veteran reported 
aching and stiffness of his back, even though this disorder 
"does not appear to negate his ability to work."  The 
examination revealed forward flexion to 110 degrees, 
extension and lateral side bending to 35 degrees, and left 
side bending to 40 degrees.  The assessment was occasional 
mechanical low back pain symptoms, without radicular 
symptoms.  Lumbar spine x-rays from June 2000 revealed mild 
degenerative changes, with mild disc space narrowing at L2-L3 
and L3-L4.  There was no evidence of subluxation or a 
fracture injury.

The RO has evaluated the veteran's low back disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (2000).  Under Diagnostic Code 5292, a 10 
percent evaluation is warranted for slight limitation of 
motion of the lumbar spine, while a 20 percent evaluation is 
in order for moderate limitation of motion.  Under Diagnostic 
Code 5293, mild intervertebral disc syndrome warrants a 10 
percent evaluation, while a 20 percent evaluation is 
appropriate for moderate intervertebral disc syndrome, with 
recurring attacks.

In this case, the Board observes that the veteran's 
limitation of motion of the lumbar spine is quite minimal, 
with flexion to at least 80 degrees and extension to at least 
35 degrees at all times during the pendency of this appeal.  
There is no indication from the veteran's June 2000 VA 
examination report of either radicular symptoms or pain 
related to motion or functional loss.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  
In short, there is no evidence of low back symptomatology 
that is more than slight or mild in degree and no basis for 
an increased evaluation under Diagnostic Codes 5292 or 5293.    

The Board is also aware that there is no evidence of a 
vertebral fracture resulting in demonstrable deformity, as 
would warrant an additional 10 percent under Diagnostic Code 
5285; ankylosis, as would warrant consideration under 
Diagnostic Codes 5286 and 5289; or lumbosacral strain 
productive of muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in the standing 
position.  In short, there is no basis for an initial 
evaluation in excess of 10 percent for the veteran's low back 
disorder, and his claim for that benefit must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).


III.  Entitlement to an initial compensable evaluation for 
right leg varicose vein stripping scars

In the appealed January 1997 rating decision, the RO granted 
service connection for right leg varicose vein stripping 
scars and assigned a zero percent evaluation, effective from 
March 1996.  The RO based this evaluation on the results of a 
December 1996 VA orthopedic examination, which revealed seven 
well-healed scars overlying the anterior aspect of the right 
leg.  The scars were non-tender to palpation, and there was 
no evidence of muscular herniation through the fascia or skin 
lesions.  The diagnosis was status post vein stripping of the 
right leg, with no residual deficit.

During his April 1999 VA Travel Board hearing, the veteran 
stated that his right leg was weaker and larger than his 
right leg in the area where the vein stripping had been 
performed.  

The veteran complained of some right anterior lower leg with 
prolonged standing during his June 2000 VA general medical 
examination.  The examination revealed a proximal anterior 
right thigh scar measuring 6.5 centimeters (cm.) to 3 
millimeters (mm.), which ran obliquely and was of normal 
color without tenderness but with slight elevation; a 6 cm. 
by 5 mm. scar on the proximal anterior aspect of the right 
lower extremity that ran longitudinally, was of normal color, 
and was slightly elevated and non-tender; a 4 cm. by 6 mm. 
scar of the medical aspect of the right proximal lower leg, 
which was slightly hypopigmented, slightly depressed, and 
non-tender; four 2 cm. to 3 cm. scars on the anterior aspect 
of the lower leg, which were about two millimeters in width, 
oriented longitudinally, slightly hypopigmented, non-tender, 
and neither depressed nor elevated.  There were no venous 
stasis changes or ulcers in the lower extremities.  The 
diagnosis was residuals of varicose vein stripping, with no 
present varicose veins or venous insufficiency.  

The RO has evaluated the veteran's right leg vein stripping 
scars at the zero percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  Under this code section, an 
evaluation is for assignment on the basis of limitation of 
functioning of the part affected.

In this case, however, the veteran's right leg vein stripping 
scars have not been shown to be productive of any functional 
limitations.  The Board is aware that the veteran has some 
left knee symptomatology, but such symptomatology is part of 
his service-connected left knee disorder and is discussed 
below.  There is also no evidence of poor nourishment, with 
repeated ulceration; or tenderness and pain on objective 
demonstration, as would warrant a 10 percent evaluation 
under, respectively, Diagnostic Codes 7803 and 7804.

The Board is also aware that varicose veins are for 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2000).  As the veteran's current claim has been pending 
since 1996, the now-deleted provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996) are also applicable in this case.  
See Karnas  v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the veteran's June 2000 VA examination revealed no 
evidence of current varicose veins whatsoever, and the 
veteran has submitted no evidence contradicting this 
conclusion.  As such, the Board finds no basis for further 
application of these code sections.  

In short, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
right leg varicose vein stripping scars, and this claim must 
be denied.  Again, reasonable doubt has been considered, but 
is not applicable because the preponderance of the evidence 
is against the veteran's claim.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  


IV.  Entitlement to an initial compensable evaluation for 
hemorrhoids

In the appealed January 1997 rating decision, the RO granted 
service connection for hemorrhoids and assigned a zero 
percent evaluation, in effect from March 1996.  This 
evaluation was based on the results of a December 1996 VA 
rectum and anus examination, during which the veteran 
reported intermittent flare-ups of hemorrhoids and some 
tenderness.  No current symptoms were reported.  The 
examination revealed normal tone and heme negative.  No 
internal or external hemorrhoids were shown.  The assessment 
was internal and external hemorrhoids intermittently, not 
presently active.

During his April 1999 VA Travel Board hearing, the veteran 
reported that his hemorrhoids were not presently bleeding, 
although they would "flame up" and require application of 
Preparation H approximately once per month.  These episodes 
were described as accompanied by bleeding.  

The veteran reported during his June 2000 VA general medical 
examination that he had hemorrhoid flare-ups, with bleeding 
and rectal pain, approximately every three or four weeks 
lasting about two weeks at a time.  A separate rectum and 
anus examination from the same month revealed a moderately 
inflamed external hemorrhoid, with no anal fissures or 
evidence of fecal leakage.  A digital rectal examination was 
mildly tender and revealed an increased anal sphincter tone, 
without masses.  A proctoscopy revealed grade I internal 
hemorrhoids, described as not irreducible, prolapsed, 
actively bleeding, or thrombosed upon examination.  The 
diagnoses were an external hemorrhoid and grade I internal 
hemorrhoids.  

The RO has evaluated the veteran's hemorrhoids at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000).  Under this code section, a zero percent evaluation 
is in order for hemorrhoids that are mild or moderate, while 
a 10 percent evaluation is warranted for large or thrombotic 
hemorrhoids that are irreducible and productive of excessive 
redundant tissue evidencing frequent recurrences.   

In this case, while the veteran has reported bleeding and 
flare-ups of his hemorrhoids, these symptoms have not been 
shown upon examination.  The most recent rectal examination, 
from June 2000, revealed both internal and external 
hemorrhoids.  However, the examiner described these 
hemorrhoids as mildly to moderately symptomatic and not 
irreducible, prolapsed, actively bleeding, or thrombosed.  
This evidence is consistent with the disability picture 
contemplated by the criteria for a zero percent evaluation 
under Diagnostic Code 7336.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for an initial 
compensable evaluation for hemorrhoids, and the claim must be 
denied.  Again, the provisions of 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001) are not applicable because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

V.  Entitlement to an initial compensable evaluation for 
right and left knee patellofemoral pain syndrome

In the appealed January 1997 rating decision, the RO granted 
service connection for right and left knee patellofemoral 
pain syndrome and assigned separate zero percent evaluations, 
effective from March 1996.  The RO based these evaluations on 
the results of a December 1996 VA orthopedic examination, 
during which the veteran complained of knee pain, 
particularly with prolonged standing, walking, flexion, stair 
climbing, and deep knee bending.  The examination was 
negative for effusion and instability of either knee to varus 
or valgus stress at 30 degrees of flexion.  There was no 
tenderness along the medial lateral joint line along the 
knees.  Anterior drawer, posterior drawer, and Lachman's 
testing were negative.  Range of motion testing revealed zero 
to 135 degrees of motion in both knees, with positive 
crepitation that was greater in the right knee than in the 
left knee.  The diagnosis was patellofemoral pain syndrome of 
both knees.

During his April 1999 VA Travel Board hearing, the veteran 
reported a worsening of bilateral knee symptoms following 
moving, squatting, and bending.  The veteran also described 
"creaking noises" of the knees.  Furthermore, the veteran 
emphasized that his knee disabilities had worsened since his 
last VA examination.

In September 2000, the veteran underwent a VA orthopedic 
examination to address his bilateral knee symptoms.  During 
the examination, he complained of progressive knee pain that 
was about equal bilaterally.  The examination revealed no 
effusion, joint line tenderness, or varus-valgus or anterior-
posterior laxity.  The veteran did have pain with 
patellofemoral manipulation and compression bilaterally.  
Active range of motion was from zero to 120 degrees 
bilaterally, with quadriceps strength of 5/5.  There was some 
mild crepitus bilaterally with range of motion.  The 
assessment was bilateral anterior knee pain, most likely 
related to chondromalacia.  Bilateral knee x-rays revealed no 
fractures or dislocation, although there was very mild 
narrowing of the medial compartments bilaterally.  The 
lateral and patellofemoral joint spaces were preserved, 
without soft tissue abnormalities.

The RO has evaluated the veteran's knee disorders at the zero 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  Under this code section, a 10 percent evaluation is 
appropriate in cases of slight recurrent subluxation or 
lateral instability, while a 20 percent evaluation is 
warranted in moderate cases.

In reviewing the evidence noted above, the Board initially 
observes that the disability pictures of the veteran's knees 
are essentially identical, with the only distinction being 
slightly more crepitus on the right during a December 1996 VA 
examination.  Bilateral crepitus was again noted during the 
veteran's September 2000 VA examination.  Additionally, this 
examination revealed bilateral knee pain with patellofemoral 
manipulation and compression.

The Board is aware that consideration of the provisions of 
38 C.F.R. § § 4.40 and 4.45 (2000) is not warranted for a 
knee disability evaluated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
Board finds that the combination of bilateral knee pain and 
crepitus produces a disability picture that is tantamount to 
that contemplated by a 10 percent evaluation under Diagnostic 
Code 5257.  While slight instability per se has not been 
shown, the veteran's pain and crepitus suggest an analogous 
disability picture.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  As 
such, the Board finds that separate initial 10 percent 
evaluations are warranted for each knee.

The question then becomes whether even higher evaluations are 
warranted.  However, bilaterally, there is no evidence 
whatsoever of ankylosis of either knee, addressed under 
Diagnostic Code 5256; or dislocated semilunar cartilage, 
addressed under Diagnostic Code 5257.  There is also no 
evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees, as would warrant a 20 percent 
evaluation under, respectively, Diagnostic Codes 5260 and 
5261.  Moreover, the veteran has not been diagnosed with 
arthritis of either knee, and there is no basis for the 
assignment of separate evaluations for arthritis and 
instability. See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).

In short, the evidence supports initial 10 percent 
evaluations, but not more, for the veteran's right and left 
knee patellofemoral pain syndrome for the full period of his 
appeal.  See Fenderson.

VI.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus, with exostosis

In the appealed January 1997 rating decision, the RO granted 
service connection for right foot hallux valgus in view of 
treatment provided in service and assigned a zero percent 
evaluation, effective from March 1996.  This evaluation was 
based on the results of a December 1996 VA orthopedic 
examination, during which the veteran complained of pain of 
the right foot with shoe wear and walking.  The examination 
revealed a pes planus deformity of the right foot, with a 
hallux valgus deformity as well.  Metatarsophalangeal flexion 
was limited to 20 degrees, but extension was full.  There was 
valgus deformity at the metatarsophalangeal joint that was 
not corrected passively and moderate exostosis along the 
lateral aspect of the metatarsophalangeal joint that was 
mildly tender.  The diagnosis was hallux valgus of the right 
foot.

During his April 1999 VA Travel Board hearing, the veteran 
reported right foot pain with walking, particularly at the 
end of the day.  He stated that his response was to soak his 
feet in hot water.  

In June 2000, the veteran underwent a VA feet examination, 
during which he complained of right foot aching resulting 
from standing on his feet at work.  The examination revealed 
a mild to moderate hallux valgus deformity, with no 
bunionette over the hallux valgus.  Range of motion testing 
revealed dorsiflexion to 20 degrees, plantar flexion to 50 
degrees, inversion to 40 degrees, and eversion to 20 degrees.  
A supple flat foot deformity was noted.  The diagnosis was 
right hallux valgus deformity, with a supple flat foot.  X-
rays of the right foot, from June 2000, revealed mild hallux 
valgus deformity, with mild to moderate degenerative changes 
at the first metatarsophalangeal joint.  

In an August 2000 addendum, the examiner who conducted the 
June 2000 examiner rendered an assessment of right hallux 
valgus deformity with a supple flat foot, based on a review 
of the claims file.

The RO has evaluated the veteran's right hallux valgus at the 
zero percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2000).  Under this code section, a minimum evaluation 
of 10 percent is warranted in cases of unilateral hallux 
valgus that was operated with resection of the metatarsal 
head; or severe hallux valgus, if equivalent to the 
amputation of the great toe.  In this case, however, neither 
basis for a 10 percent evaluation has been shown.  While some 
limitation of dorsiflexion has been shown upon examination, 
none of the veteran's other symptoms, including deformity and 
tenderness, have been characterized as more than mild to 
moderate in degree.  There is no evidence of severe 
symptomatology.

However, under Diagnostic Code 5284, a minimum evaluation of 
10 percent is warranted for moderate foot injuries.  Here, 
the veteran's exostosis has been described as moderate, and 
mild to moderate degenerative changes were shown upon x-ray.  
The veteran received treatment for right foot complaints in 
service and has current complaints with objective finding on 
examination.  The Board finds that by resolving any 
reasonable doubt in the veteran's favor, an initial 10 
percent evaluation may be assigned on the basis that the 
veteran's disorder more nearly approximates the criteria of 
moderate injury under Diagnostic Code 5284.  See 38 C.F.R. 
§§ 4.7 and 4.20 

The Board would point out that there is no basis for an 
evaluation in excess of 10 percent.  Specifically, there is 
no evidence of severe unilateral flatfoot (the criteria for a 
20 percent evaluation under Diagnostic Code 5276); unilateral 
pes cavus with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5278); moderately severe malunion or nonunion of the 
tarsal or metatarsal bones (the criteria for a 20 percent 
evaluation under Diagnostic Code 5283); or a moderately 
severe foot injury (the criteria for a 20 percent evaluation 
under Diagnostic Code 5284).  As such, an initial 10 percent 
evaluation, but not more, is warranted for the veteran's 
hallux valgus of the right foot for the full period of his 
appeal.  See Fenderson.

VII.  Conclusion

The Board has based its determinations in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Moreover, the veteran's most recent 
VA examination reports reflect current employment.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disorder, including disc space narrowing of 
L4-L5 and L5-S1 with osteophytes, is denied.

Entitlement to an initial compensable evaluation for right 
leg varicose vein stripping scars is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to an initial 10 percent evaluation for right 
knee patellofemoral pain syndrome is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 10 percent evaluation for left knee 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent evaluation for right 
foot hallux valgus, with exostosis, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



